DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 19 and 24-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendments to claim 19.
The examiner would like to note that a battery including an electrolyte composition comprising a solvent mixture of about 30% by weight ethylene carbonate and about 70% by weight difluoroethyl acetate (DFEA), lithium bis(glycolato)borate in an amount of about 1% by weight of the electrolyte composition, 4-fluoroethylene carbonate in an amount of about 2% by weight of the electrolyte composition, and LiPF6 has unexpected superior results when compared to batteries including electrolytes without the combination of lithium bis(glycolato)borate  and 4-fluoroethylene carbonate (Example 1 and Comp. Ex. B in Table 1, page 31).
Therefore, claims 19 and 24-27 are allowed.
Claims 1-18, 20-23, and 28 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANCA EOFF/Primary Examiner, Art Unit 1796